

116 HCON 29 IH: Expressing the sense of Congress that female athletes be paid the same as their male counterparts and organizers of world-class competitions actively take part in combating the wage gap.
U.S. House of Representatives
2019-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 29IN THE HOUSE OF REPRESENTATIVESApril 2, 2019Ms. Castor of Florida (for herself, Mr. Larsen of Washington, Ms. DeLauro, Ms. Wasserman Schultz, and Ms. Roybal-Allard) submitted the following concurrent resolution; which was referred to the Committee on Education and LaborCONCURRENT RESOLUTIONExpressing the sense of Congress that female athletes be paid the same as their male counterparts
			 and organizers of world-class competitions actively take part in combating
			 the wage gap.
	
 Whereas Congress supports the United States Women's National Team (USWNT) filing a Federal lawsuit against the United States Soccer Federation (USSF) for ongoing Federation policies and practices as systemic gender discrimination, including travel conditions, promotion of games, and coaching and medical staff;
 Whereas for the sake of honest, transparent and equitable competition, the United States should be the leader in reform efforts and women’s soccer can be a key;
 Whereas the USSF must elevate female soccer teams and female leaders to provide opportunities for girls and women;
 Whereas the National Women's Soccer League (NWSL) has a pay ceiling per player of just $37,800; Whereas that's compared to an average of more than $300,000 and a median of about $100,000 for men's Major League Soccer;
 Whereas each team in the NWSL has a salary cap of just $265,000—compared to more than $3 million for men;
 Whereas the USWNT, as international soccer players representing the Federation, perform the same duties as the Men’s National Team players, but spend more time playing, practicing, traveling and participating in media sessions;
 Whereas the USWNT played 19 more times than the Men’s National Team from 2015 to 2018; Whereas the team is the most successful in international women's soccer, winning 3 Women's World Cup titles (including the first ever Women's World Cup in 1991), 4 Olympic women's gold medals (including the first ever Olympic women's soccer tournament in 1996), 8 CONCACAF Gold Cup wins, and 10 Algarve Cups;
 Whereas the USSF “continually rejected” the USWNT’s request for equal pay and in 2012 offered to compensate players only if they won games against International Federation of Association Football (FIFA) ranked top 10 teams, but not for losing or tying matches, nor for beating teams outside the top 10 of world rankings;
 Whereas the lawsuit states that in 2016, a representative of the USSF said “market realities are such that the women do not deserve to be paid equally to the men.”;
 Whereas the USWNT is subject to matches on inferior surfaces at a rate far in excess of that required of Men’s National Team players; and
 Whereas USSF arranged charter flights for the Men’s National Team at least 17 times in 2017 but did not do so once for the women: Now, therefore, be it
	
 That it is the sense of Congress that female athletes should be paid the same as their male counterparts and organizers of world-class competitions actively take part in combating the wage gap.
		